By the Court

Wilson, J.
This action was commenced in the District Court of Ramsey County against the Defendant, alleged to be a foreign corporation.
The summons was served by publication thereof, pursuant to an order made to that effect by the Judge of said court.
The Defendant appeared specially, and moved to set aside the order of publication. The motion was granted, and Plaintiff appealed to this court.
The counsel for the Defendant insisted in his argument in this court that said motion was properly granted because
*2431. The affidavit for publication of summons does not show that the Defendants are a foreign corporation.
2. Neither the complaint nor said affidavit shows that the Defendants are a foreign corporation.
3. The statutes of this State make no provision by which the courts can acquire jurisdiction of a foreign corporation unless it appears voluntarily in the action.
This last ground is the one principally relied upon.
The sufficiency of the complaint as a pleading, is not here a question, and as it does not appear to be one of the papers on which the Plaintiff moved for the order of publication, we very properly dismiss it from our notice in the further examination of this case.
The only question brought up by appeal is whether the affidavit in which the Plaintiff moved for the order of publication was sufficient to justify the granting of that order.
The allegation that “the Defendant is a corporation or company established and doing business under and by virtue of the laws of the State of Illinois,” we think a sufficient affirmation of the corporate character of the Defendant.
The words “ corporation” and “ company,” as here used, are synonymous.
The language “ company established and doing business under and by virtue of the laws of the State,” &c., according to its ordinary acceptation, imports a body corporate rather than a mere co-partnership.
The third objection interposed by the Defendants is clearly untenable.
The language of our statute is, that “ actions may be commenced against corporations in the same manner as other civil actions.” Comp. Sts.,p. 605, sec. 5. This refers to foreign as well as domestic corporations, as appears by the language of -the chapter from which we quote.
It is urged that this section cannot relate to foreign corporations because it would be inconsistent with see. 37, p. 629, of the Sts., which reads as follows:
*244“No corporation is subject to tbe jurisdiction of a court of tbis territory, unless it appears in tbis court or have been created by or under tbe laws of tbis territory, or have an agency established therein for tbe transaction of some portion of its business or have property therein; and in tbe last case only to tbe extent of such property at the time tbe jurisdiction attached.”
Tbis confirms rather than conflicts with tbe views above expressed. While tbis section does not in words declare that a foreign corporation shall be subject to tbe jurisdiction of tbe courts of tbis State when it has property therein, yet that follows from tbe language used by tbe clearest implication.
Ch. 60 of the Comp. Sts., provides (sea. 48) that civil actions in the district courts of tbis State must be commenced by tbe service of a summons, and (sec. 64) when tbe Defendant is a foreign corporation service may be made by the publication of a summons. Tbe meaning of tbis language cannot be made more obvious by illustration or argument.
The learned judge who decided tbis case in tbe court below, argued with much plausibility and force, that tbe affidavit should have shown that there was no person within the State on whom service could legally be made.
To ascertain whether tbis position is tenable, we must refer to tbe provisions of our statute on that subject; for, by tbe common law, service can be made on a managing officer only within tbe jurisdiction of the sovereignty whore tbe artificial body exists; any other mode of service than this, is by virtue of some statutory provision.
Sec. 54 Compiled Statutes provides that “when tbe Defendant, after due diligence, cannot be found within tbe State, and when that fact appears by affidavit, to tbe satisfaction of tbe Court or judge, and it in like manner appears that a cause of action exists against the Defendant * * such Court or judge may grant an order that tbe service be made by publication of a summons in either of tbe following cases:
“ 1. When the Defendant is a foreign corporation.”
The affidavit in tbis case comes up to tbe requirements of tbis section, and is, therefore, we think, sufficient.
*245It is not doubted but that it shows a cause of action against the Defendant; it also shows that Defendant is a foreign corporation., which is a sufficient showing of the fact that it cannot be found within the State. Foreign corporations have their legal existence, and are located within the territorial limits of the State or government that creates them, and can in no legal sense be said to be within this State. It is not for us here to decide whether as a matter of fact a notice to an agent of the Defendant found within the State would be a better notice than a publication of the summons.
As a matter of law that notice is best which is in most strict accordance with the requirements of the statute, pud if the statute in this class of cases permits a service of the summons in two different modes — either is “good” — neither is “best.”
We do not wish to be understood here as intimating that service on an agent of the Defendant found within the State would be sufficient. That question we do not pass upon. -
A warrant of attachment in this case was issued and afterward set aside on motion of the Defendant by the court below, on the same grounds assigned for setting aside the order of publication.
Proceedings were also instituted by the Plaintiff against certain persons as garnishees, and property in their hands attached, and the Defendant not being found within this State, was served with notice of these proceedings by publication of the notice in accordance with the order of the judge made to that effect. Said proceedings were also set aside on motion of the Defendant.
On this motiqn the Defendant urged, besides the objection above discussed, the further objection that the act of 1860 did not authorize the service of such notice by publication.
We cannot concur in this construction of that statute. The service we think was sufficient.
In each of these eases the Plaintiff appealed to this Court.
Each of the aforementioned orders — 1, setting aside the order of publication; 2, setting aside the warrant of attachment; S, setting aside the proceedings by way of garnishment — is reversed, and the cause remanded for further proceedings.